

	

		II

		109th CONGRESS

		1st Session

		S. 1391

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 13, 2005

			Mr. Lautenberg (for

			 himself, Mr. Jeffords,

			 Mrs. Boxer, Mr.

			 Kerry, Mr. Corzine,

			 Mrs. Clinton, and

			 Mr. Kennedy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Toxic Substances Control Act

		  to reduce the exposure of children, workers, and consumers to toxic chemical

		  substances. 

	

	

		1.Short titleThis Act may be cited as the

			 Child, Worker, and Consumer-Safe

			 Chemicals Act of 2005 or as the Kid Safe Chemicals Act.

		2.Findings, policies,

			 and goals

			(a)FindingsCongress finds the following:

				(1)The incidence of some diseases and

			 disorders which have been linked to chemical exposures are on the rise.

				(2)The metabolism, physiology, and exposure

			 patterns of developing fetuses, infants, and children to toxic chemicals differ

			 from those of adults, which makes children more vulnerable than adults to the

			 harmful effects of exposure to some synthetic chemicals.

				(3)Unlike pharmaceuticals and pesticides,

			 manufacturers of most chemical substances are not required under current law to

			 supply human or environmental toxicity information before selling their

			 products to the public. Consequently, the vast majority of chemicals used in

			 commercial products have never had any Federal review to evaluate potential

			 toxicity to infants, children, developing fetuses, or adults.

				(4)Biomonitoring tests have shown that a

			 fetus, infant, or child in the United States today often have many synthetic

			 chemicals in their blood and tissue.

				(5)Despite these alarming discoveries, the

			 Environmental Protection Agency has reviewed the human health risks of only an

			 estimated 2 percent of the 62,000 chemicals that were in use in 1976, when

			 Congress passed the Toxic Substances Control Act (15 U.S.C. 2601 et seq.). The

			 Environmental Protection Agency has issued regulations to ban or restrict the

			 use of only 5 chemical substances in 29 years, due to the law’s excessively

			 high administrative and legal hurdles.

				(6)A fundamental overhaul of United States

			 chemical management is needed to build a non-toxic environment for our

			 children.

				(b)PolicyIt is the policy of the United States

			 to—

				(1)promote children’s health as a paramount

			 national goal, recognizing that developing fetuses, infants, and children are

			 uniquely vulnerable to the harmful effects of some toxic chemicals during all

			 stages of their development;

				(2)minimize toxic substances in the

			 environment of children, workers, and consumers by—

					(A)promoting the use of safer substitutes and

			 solutions to reduce exposure to hazardous chemicals by rewarding business

			 innovation;

					(B)holding chemical manufacturers responsible

			 for providing complete health and safety data for each chemical they produce

			 prior to distribution of that chemical substance in commerce; and

					(C)providing the Environmental Protection

			 Agency with authority to allow the commercial distribution of chemical

			 substances only where the data and information show there is a reasonable

			 certainty that the chemical substances pose no harm to human health or the

			 environment; and

					(3)provide the public and workers the full

			 right to know about the health effects of the chemical substances to which they

			 are exposed.

				(c)GoalsIt is the goal of the United States to

			 eliminate the exposure of all children, workers, consumers, and sensitive

			 subgroups to harmful chemicals distributed in commerce by 2020 by—

				(1)identifying the highest priority chemical

			 substances for review by 2007;

				(2)making a safety determination for, at a

			 minimum, the first 300 priority chemical substances by 2010 and banning or

			 restricting the use of a chemical substance if it cannot be shown to meet the

			 safety standard; and

				(3)making a safety determination for all

			 chemical substances by 2020, and banning or restricting the use of a chemical

			 if it cannot be shown to meet the safety standard.

				3.Protection of

			 children's health from chemical substances

			(a)In

			 generalThe Toxic Substances

			 Control Act (15 U.S.C. 2601 et seq.) is amended by adding at the end the

			 following:

				

					VCHILD SAFE CHEMICALS 

						501.Manufacturer safety

				certifications

							(a)Safety

				statement and informationNot

				later than 1 year after the date of enactment of this title, each manufacturer

				of a chemical substance distributed in commerce shall submit to the

				Administrator—

								(1)a statement signed by the chief executive

				officer of the manufacturer certifying, based on available information after a

				good faith inquiry, that—

									(A)the chemical substance meets the safety

				standard defined in section 503(a); or

									(B)there is insufficient data to determine

				whether the chemical substance meets that safety standard; and

									(2)all reasonably available information in the

				company's possession or control that has not previously been submitted to the

				Administrator regarding the physical, chemical, and toxicological properties of

				the chemical substance, and the annual production volume and known uses of, and

				exposure and fate information relating to, the chemical substance.

								(b)Updating of

				informationEach manufacturer

				of a chemical substance described in subsection (a) shall update the

				information described in subsection (a)(2)—

								(1)at a minimum, every 3 years; and

								(2)at any time at which there becomes

				available significant new information regarding a physical, chemical, or

				toxicological property of, or exposure to, the chemical substance, including at

				a minimum any information that shows a new potential toxic effect, corroborates

				previous information showing or suggesting a toxic effect, or suggests a toxic

				effect at a lower dose than previously demonstrated.

								(c)New chemical

				substancesPrior to a new

				chemical substance being distributed in commerce, the chief executive officer

				of the manufacturer must certify the safety of that chemical substance as

				directed in subsection (a).

							(d)Definition of

				toxicological propertyFor

				the purposes of this title, toxicological property means actual or

				potential toxicity, bioconcentration, or other biological or adverse effects,

				including but not limited to effects on mortality, morbidity, reproduction,

				development, the immune system, the endocrine system, the brain or nervous

				system, or any other biological functions in humans or animals.

							502.Priority list of

				chemical substances for EPA safety determination

							(a)Priority

				list

								(1)In

				generalNot later than 18

				months after the date of enactment of this title, the Administrator shall

				develop a priority list of not less than 300 chemical substances (referred to

				in this title as the priority list) which shall be the first

				chemical substances for which a safety determination is made, as set forth in

				section 503. Chemical substances that may pose the greatest risk to humans

				shall be ranked as highest priority.

								(2)Updating of

				listAdditional chemical

				substances shall be added to the priority list at least annually until all

				chemical substances which meet the criteria set forth in subsection (b) have

				been added to the priority list.

								(3)Treatment as

				final agency actionDevelopment of the priority list shall not

				be considered to be a final agency action for the purpose of subchapter II of

				chapter 5, and chapter 7, of title 5, United States Code (commonly known as

				the Administrative Procedure Act), but the Administrator’s

				failure to issue or update a priority list by the deadline established in the

				Act shall be considered a failure to perform a nondiscretionary duty.

								(b)Criteria for

				identifying prioritized chemical substancesIn determining the priority list of

				chemical substances for a safety determination, the Administration shall take

				into account whether the chemical substance—

								(1)is found in human blood, fluids, or tissue,

				unless the chemical substance is not synthetic and is naturally present at the

				level found in blood, fluids, or tissue;

								(2)is found in food or drinking water, unless

				the chemical substance is not synthetic and is naturally present at the level

				found in food or drinking water;

								(3)is manufactured or discharged into the

				environment at a volume of more than 1,000,000 pounds annually;

								(4)is a known or suspected reproductive,

				neurological, or immunological toxicant, carcinogen, mutagen, or endocrine

				disruptor, or causes negative developmental effects; or

								(5)is persistent or bioaccumulative.

								503.EPA Safety

				determination for chemical substances

							(a)Definition of

				safety standardIn this

				section, the term safety standard means, with respect to a

				chemical substance (or another chemical substance with a common mechanism of

				action)—

								(1)a standard that provides a reasonable

				certainty that no harm will be caused by aggregate exposure of a fetus, infant,

				child, worker, or member of other sensitive subgroup; and

								(2)in the case of a fetus, infant, or child, a

				standard that accounts for their special vulnerability to potential pre- and

				post-natal exposures by applying an additional 10 fold safety factor to the

				level established for adults.

								(b)Chemical safety

				information

								(1)In

				generalOn receipt of a

				request from the Administrator, a manufacturer of the chemical substance shall

				provide to the Administrator all information requested under this

				subsection.

								(2)InformationIn making a determination with respect to a

				chemical substance under subsection (c), the Administrator shall take into

				account each of the following:

									(A)Environmental fate and transport, including

				degradation, persistence in the environment, mobility, and distribution across

				environmental media, of the chemical substance.

									(B)Biological fate and transport, including

				metabolism, bioaccumulation and biomagnification potential, and

				toxicokinetics.

									(C)Acute, subchronic, and chronic human health

				effects of exposure to the substance, including reproductive, developmental,

				genotoxic, neurotoxic, immunotoxic, and endocrine-disrupting effects.

									(D)The potential for additive or synergistic

				effects to result from exposure to multiple chemical substances.

									(E)The ecotoxicity of a chemical substance to

				avian, terrestrial, and aquatic species.

									(F)The presence of the chemical substance in,

				at a minimum—

										(i)human blood, fluids, or tissue; and

										(ii)food or drinking water.

										(G)The uses of the chemical substance and

				associated known and potential releases and exposures.

									(3)Minimum data

				setThe Administrator shall

				establish a minimum set of data requirements that would ensure that

				determinations under subsection (c) are based on reliable data.

								(4)Tiering

				processThe Administrator

				shall have the authority to develop a tiering process for the submission of the

				information.

								(c)Safety

				determination

								(1)Priority

				chemicals

									(A)In

				generalNot later than 3

				years after the date on which a chemical substance has been placed on the

				priority list, the Administrator shall determine whether the manufacturer has

				established that the chemical substance meets the safety standard.

									(B)Interim

				standards

										(i)Notice of

				pending determinationIf the

				Administrator fails to act within the deadlines established in subparagraph

				(A), a manufacturer affected by the failure to act shall issue to the

				Administrator, the public, and each known customer of a chemical substance a

				written notice that a determination of safety is pending.

										(ii)Failure of

				administrator to actNot

				later than 5 years after the date on which a chemical substance has been placed

				on the priority list, if the Administrator has not made a determination under

				subparagraph (A), the chemical substance shall not be distributed in

				commerce.

										(2)Other chemical

				substancesNot later than 15

				years after the date of enactment of this title, the Administrator shall

				determine whether each chemical substance distributed in commerce meets the

				safety standard. Not less than 1 time every 15 years thereafter, the

				Administrator shall reassess the safety of all chemical substances distributed

				in commerce.

								(3)New chemical

				substancesAs of the date

				that is 90 days after the date of enactment of this title, no new chemical

				substance shall be distributed in commerce unless the chemical substance has

				met the safety standard under subsection (a), as determined by the

				Administrator.

								(d)Biomonitoring

								(1)In

				generalWithin 5 years after

				the date of enactment of this title, and every 3 years thereafter, a

				manufacturer of a chemical substance shall carry out a biomonitoring study to

				determine the presence in human blood, fluids, or tissue for any chemical

				substance—

									(A)which is manufactured in quantities greater

				than 1,000,000 pounds during 1 calendar year; or

									(B)for any chemical substance distributed in

				commerce—

										(i)to which humans are exposed; and

										(ii)for which there is cause for concern

				regarding the exposure (as determined by the Administrator), such as a

				potential for persistence or bioaccumulation of the chemical substance.

										(2)StandardThe Administrator shall by regulation

				establish a standard for biomonitoring studies under this subsection that

				includes—

									(A)the use of a representative sample that

				ensures that likely exposed populations including children are oversampled;

				and

									(B)a determination of appropriate detection

				levels of chemical substances.

									(3)Substance

				detectionA manufacturer of a

				chemical substance subject to paragraph (1) shall make available to the public

				a practicable method (as determined by the Administrator) for detecting the

				presence of the substance or any of its metabolites in human blood, fluids, and

				tissue.

								504.Reduction of health

				hazards for children, workers, and consumers

							(a)Market

				restrictionsNo person shall

				manufacture a chemical substance if—

								(1)the Administrator determines that the

				person failed to act in accordance with section 501 or section 503;

								(2)the Administrator determines that the

				chemical substance does not meet the safety standard defined in section 503(a);

				or

								(3)the Administrator has not made a safety

				determination for the chemical substance by the deadline established in

				paragraph (1)(B)(ii), (2), or (3) of section 503(c).

								(b)Use

				exemptionsThe Administrator

				may allow manufacturing for a specified use of any chemical substance where the

				Administrator determines such use meets the safety standard defined in section

				503(a).

							(c)Exemption from

				biomonitoringAny

				manufacturer that submitted to the Administrator a biomonitoring study of a

				chemical substance on or before the date of enactment of this title shall be

				exempt from the initial biomonitoring under section 503(d) for that chemical

				substance.

							(d)Other

				exemptions

								(1)In

				generalThe President, in his

				non-delegable duty, may make an exemption from this section for a specific use

				of a chemical substance for a period not to exceed 5 years if after public

				notice and comment he determines that—

									(A)an exemption is in the paramount interest

				of national security, or if the lack of availability of the chemical substance

				would cause significant disruption in the national economy; and

									(B)no feasible alternative for the specified

				use of the chemical substance is available.

									(2)RenewabilityThe President may renew an exemption under

				paragraph (1) for additional 5 year periods if the President concludes after

				public comment that such a renewal is necessary.

								(3)Public

				noticeA manufacturer of a

				chemical substance for which an exemption under this subsection is made shall

				provide notice of the exemption to each known customer, and the President shall

				provide the public with a notice of such an exemption.

								505.Animal testing

				alternatives

							(a)Alternatives to

				animal testing

								(1)In

				generalTo minimize the use

				of animal testing of chemical substances, the Administrator shall—

									(A)require the use, where practicable,

				of—

										(i)existing data to fill data gaps by calling

				for mandatory disclosure of all existing data, and thoroughly investigating

				sources of existing data;

										(ii)replacement alternatives that—

											(I)do not involve the use of an animal to test

				the chemical substance; and

											(II)provide information that is equivalent in

				scientific quality to the animal testing method; and

											(iii)reduction alternatives that use fewer

				animals than conventional animal-based tests when replacement alternatives are

				impracticable, including the use of tests that combine two or more

				endpoints;

										(B)encourage, where practicable—

										(i)the grouping of similar chemicals into

				categories to limit testing to only those chemicals which are representative of

				the group; and

										(ii)the forming of industry consortia to

				jointly conduct testing to avoid duplication of tests; and

										(C)fund research and validation studies to

				reduce and replace the use of animal tests as provided in this section.

									(2)List of

				alternative testing methodsNot later than 1 year after the date of

				enactment of this title, and triennially thereafter, the Administrator, in

				consultation with the Interagency Science Advisory Board established in section

				507, shall publish a list of the alternative testing methods described in

				paragraph (1).

								(b)Authorization

				of appropriationsThere is

				authorized to be appropriated to carry out this section $5,000,000.

							506.Safer alternatives

				and green chemistry

							(a)Safer

				alternatives programWithin 1

				year after the date of enactment of this title, the Administrator shall

				establish a program to create market incentives for the development of safer

				alternatives to existing chemical substances. This program shall include, but

				not be limited to—

								(1)expedited review of new chemical substances

				for which the manufacturer submits an alternatives analysis indicating that the

				new chemical substance is the safer alternative for a particular use than

				existing chemical substances used for the same purpose;

								(2)recognition for a chemical substance found

				by the Administrator to be a safer alternative for a particular use by means of

				a special designation intended for use in marketing the safer alternative, and

				periodic public awards; and

								(3)other incentives as the Administrator

				considers appropriate to encourage the development, marketing and use of

				chemical substances found by the Administrator to be safer alternatives for the

				particular uses.

								(b)Green chemistry

				research and clearinghouse network

								(1)In

				generalThe Administrator

				shall establish a network of not less than 4 green chemistry and technology

				research and clearinghouse centers, located in various regions of the United

				States, to support the development and adoption of safer alternatives to

				chemical substances, particularly chemical substances placed on the priority

				list.

								(2)RequirementsThe research and clearinghouse centers

				described in paragraph (1) shall—

									(A)provide technical assistance relating to

				alternatives analysis, green chemistry, and green technology techniques to

				small and medium-sized manufacturers of chemical substances;

									(B)provide technical training relating to

				alternatives analysis, green chemistry, and green technology techniques to

				students and professionals;

									(C)conduct alternatives analysis, green

				chemistry and green technology research; and

									(D)provide grants to promote and support the

				research, development, adoption and use of alternatives to the activities

				identified in subparagraphs (A), (B), and (C).

									(3)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this subsection—

									(A)for fiscal year 2006, $40,000,000;

				and

									(B)for each of fiscal years 2007 through 2010,

				$30,000,000.

									507.Interagency Science

				Advisory Board on Children’s Health and Toxic Substances

							(a)In

				generalNot later than 90

				days after the date of enactment of this title, the Administrator shall form an

				Interagency Science Advisory Board on Children’s Health and Toxic Substances

				which shall include at a minimum representatives from the National Institute of

				Environmental Heath Sciences, the Centers for Disease Control and Prevention,

				the National Toxicology Program, the National Cancer Institute, the National

				Tribal Science Council and not less than 3 centers of children’s health at

				leading universities.

							(b)PurposesThe purposes of the Board shall be

				to—

								(1)provide independent advice and peer review

				to the Administrator and Congress on the scientific and technical aspects of

				problems and issues related to the requirement of this title;

								(2)review the scientific and technical basis

				for the standards, rules, guidance, and other science-based decisions under

				this Act and providing expert consultation and advice to the Administrator;

				and

								(3)reduce the duplication of the efforts by

				manufactures to conform with the requirements of this title, and to reduce

				animal testing.

								508.Cooperation with

				international effortsIn

				cooperation with the Secretary of State and the head of any other appropriate

				Federal agency (as determined by the Administrator), the Administrator shall

				cooperate with any international effort—

							(1)to develop a common protocol or electronic

				database relating to chemical substances; or

							(2)to develop safer alternatives for chemical

				substances.

							509.Public access to

				information

							(a)Transmission to

				administratorEach Federal

				agency and Federal institution shall transmit to the Administrator all

				information provided to the Federal agency or institution relating to a hazard

				of or risk of exposure to a chemical substance.

							(b)Electronic

				database

								(1)StandardNot later than 180 days after the date of

				enactment of this title, the Administrator, in collaboration with interested

				parties, shall establish standards for an electronic format for sharing of

				information relating to the toxicity and use of, and exposure to, chemical

				substances.

								(2)DatabaseNot later than 3 years after the date of

				enactment of this title, the Administrator, in collaboration with interested

				parties, shall develop, and establish procedures for maintaining, a database in

				which to store the information described in paragraph (1).

								(c)Public

				accessThe Administrator

				shall make available to the public—

								(1)any information provided to the

				Administrator relating to the properties and hazards of a chemical substance;

				and

								(2)any nonconfidential information, as

				described in section 510, provided to the Administrator relating to exposure to

				the substance.

								(d)Reliable

				informationThe Administrator

				shall establish procedures to ensure data reliability that include—

								(1)not less than 1 time each year, the

				Administrator shall randomly inspect not less than 3 percent of the commercial

				and private laboratories which develop the data required by the title on the

				various properties and characteristics of a chemical substance; and

								(2)annually, the Administrator shall perform a

				comprehensive data audit on a statistically significant number of the data

				submissions submitted by manufacturers under this title.

								510.Confidential

				business information

							(a)In

				generalIf a manufacturer of

				a chemical substance submits to the Administrator or any other Federal agency

				or institution any confidential business information (as defined in section

				350.27 of volume 40, Code of Federal Regulations, as in effect on the date of

				enactment of this title), the chief executive officer shall provide to the

				Administrator or other Federal agency or institute—

								(1)a written justification for maintaining the

				confidentiality of the information, including, if applicable, a statement that

				the information must be kept confidential to protect a trade secret of the

				manufacturer; and

								(2)certification that the information is not

				otherwise publicly available.

								(b)Information

				from foreign countriesAny

				information provided to the Administrator by an officer or employee of a

				foreign government shall be considered to be confidential business information

				if the information is considered to be confidential business information by the

				officer or employee of the foreign government, except as described in

				subsection (c).

							(c)Nonconfidential

				informationThe name of a

				chemical substance and all information concerning its effects on human health

				or the environment shall not be considered to be confidential business

				information under this section.

							511.Relationship to

				other law

							Nothing in this title affects the right of

				a State or political subdivision of a State to adopt or enforce any regulation,

				requirement, liability, or standard of performance that is more stringent than

				a regulation, requirement, liability, or standard of performance established by

				this

				title.

							.

			(b)Effect of

			 sectionNotwithstanding the

			 amendment made by subsection (a)(1), any regulation promulgated (including any

			 prohibition or restriction issued) under the provisions repealed by that

			 subsection before the date of enactment of this Act shall remain in effect

			 until the date on which the Administrator of the Environmental Protection

			 Agency promulgates new regulations under title V of the Toxic Substances

			 Control Act (15 U.S.C. 2601 et seq.) (as added by subsection (a)(2)).

			(c)Conforming

			 amendments

				(1)Testing of

			 chemical substances and mixturesSection 4 of the Toxic Substances Control

			 Act (15 U.S.C. 2603) is amended—

					(A)in subsection (f), in the matter following

			 paragraph (2), by inserting , or title V, after section

			 5, 6, or 7; and

					(B)in subsection (g), by inserting or

			 title V after section 5(a).

					(2)Manufacturing

			 and processing noticesSection 5 of the Toxic Substances Control

			 Act (15 U.S.C. 2604) is amended—

					(A)in subsection (b)—

						(i)in paragraph (1)(A)(ii), by inserting

			 or title V after section 4; and

						(ii)in paragraph (2)(A)(ii), by inserting

			 or title V after section 4;

						(B)in subsection (d)(2)(C), by inserting

			 or title V after section 4;

					(C)in subsection (e)(2)(D), in the first

			 sentence, by inserting or title V after section

			 6(a);

					(D)in subsection (f)—

						(i)in paragraph (1), by inserting or

			 title V after section 6;

						(ii)in paragraph (2), in the matter preceding

			 subparagraph (A), by inserting or title V after section

			 6(a); and

						(iii)in paragraph (3)(B), by inserting or

			 title V after section 6; and

						(E)in subsection (g), by inserting , or

			 title V, after section 6 or 7.

					(3)Imminent

			 hazardsSection 7 of the

			 Toxic Substances Control Act (15 U.S.C. 2606) is amended—

					(A)in subsection (a)—

						(i)in paragraph (1), in the matter following

			 subparagraph (C)—

							(I)by striking section 4, 5, 6, or

			 title IV and inserting section 4, 5, or 6, or title IV or

			 V,; and

							(II)by striking section 5 or title

			 IV and inserting section 5 or title IV or V; and

							(ii)in paragraph (2), by inserting title

			 V or before section 6(a); and

						(B)in subsection (f), in the second sentence,

			 by inserting or title V after section 6.

					(4)Reporting and

			 retention of informationSection 8 of the Toxic Substances Control

			 Act (15 U.S.C. 2607) is amended—

					(A)in subsection (a)(3)(A)(ii)—

						(i)in subclause (I), by inserting or

			 title V after or 6,; and

						(ii)in subclause (II), by inserting or

			 title V after section 5 or 7; and

						(B)in subsection (b)(1)—

						(i)in the first sentence, by striking

			 section 5 or subsection (a) of this section and inserting

			 subsection (a), section 5, or title V; and

						(ii)in the second sentence, by inserting

			 or title V after section 5.

						(5)Relationship to

			 other Federal lawsSection

			 9(a) of the Toxic Substances Control Act (15 U.S.C. 2608(a)) is amended—

					(A)in paragraph (2), in the matter following

			 subparagraph (B), by inserting or title V after section 6

			 or 7; and

					(B)in paragraph (3), by inserting or

			 title V after section 6 or 7.

					(6)ExportsSection 12 of the Toxic Substances Control

			 Act (15 U.S.C. 2611) is amended—

					(A)in subsection (a)(2), by inserting

			 or title V after section 4; and

					(B)in subsection (b)—

						(i)in paragraph (1), by inserting or

			 title V after section 4 or 5(b); and

						(ii)in paragraph (2)—

							(I)by inserting or title V

			 after issued under section 5;

							(II)by inserting or title V

			 after section 5 or 6; and

							(III)by inserting or title V

			 after section 5 or 7.

							(7)Entry into

			 customs territory of the United StatesSection 13(a)(1) of the Toxic Substances

			 Control Act (15 U.S.C. 2612(a)(1)) is amended by striking subparagraph (B) and

			 inserting the following:

					

						(B)the substance, mixture, or article is

				offered for entry in violation of section 5, 6, or 7, or title IV or

				V.

						.

				(8)Disclosure of

			 dataSection 14(b)(1)(A)(ii)

			 of the Toxic Substances Control Act (15 U.S.C. 2613(b)(1)(A)(ii)) is amended by

			 striking for which testing and all that follows through

			 section 5, and and inserting for which testing or a

			 notification is required under section 4 or 5 or title V; and.

				(9)Prohibited

			 actsSection 15 of the Toxic

			 Substances Control Act (15 U.S.C. 2614) is amended—

					(A)by striking paragraph (1) and inserting the

			 following:

						

							(1)fail or refuse to comply with any rule or

				requirement under section 4, 5, or 6, or title II or

				V;

							; and

					(B)in paragraph (2), by striking

			 violation of section 5 and all that follows through

			 section 5 or 7 and inserting violation of section 5, 6,

			 or 7, or title V.

					(10)Specific

			 enforcement and seizureSection 17(a)(1) of the Toxic Substances

			 Control Act (15 U.S.C. 2616(a)(1)) is amended—

					(A)by striking subparagraph (B) and inserting

			 the following:

						

							(B)restrain any person from taking an action

				prohibited under section 5 or 6, or title IV or

				V;

							; and

					(B)in subparagraph (D), by striking in

			 violation and all that follows through title IV and

			 inserting in violation of section 5 or 6 or title IV or

			 V.

					(11)PreemptionSection 18 of the Toxic Substances Control

			 Act (15 U.S.C. 2617) is amended to read as follows:

					

						18.PreemptionNothing in this Act affects the authority of

				a State or political subdivision of a State to establish or continue in effect

				any regulation of a chemical substance, mixture, or article containing a

				chemical substance or

				mixture.

						.

				(12)Judicial

			 reviewSection 19 of the

			 Toxic Substances Control Act (15 U.S.C. 2618) is amended—

					(A)in subsection (a)—

						(i)in paragraph (1)—

							(I)in subparagraph (A), by striking

			 title II or IV and inserting title II, IV, or V;

			 and

							(II)in subparagraph (B), by inserting or

			 title V after section 6(b)(1); and

							(ii)in paragraph (3), by striking subparagraph

			 (B) and inserting the following:

							

								(B)for a rule or finding under section 4, 5,

				or 6, or title IV or V, the finding required for the issuance of the

				rule;

								;

				and

						(B)in subsection (c)(1)(B)—

						(i)in clause (i), by inserting , or

			 title V, after 6(e); and

						(ii)in clause (iii)(I), by striking

			 section 6(c)(1), or and inserting section 6(c)(1) or

			 title V; or.

						(13)Citizens'

			 civil actionsSection

			 20(a)(1) of the Toxic Substances Control Act (15 U.S.C. 2619(a)(1)) is amended

			 by striking title II or IV and inserting title II, IV, or

			 V.

				(14)Citizens'

			 petitionsSection 21 of the

			 Toxic Substances Control Act (15 U.S.C. 2620) is amended—

					(A)in subsection (a), by striking a

			 rule under and all that follows through 6(b)(2) and

			 inserting a rule or order under section 4, 5, 6, or 8, or title

			 V; and

					(B)in subsection (b)—

						(i)in paragraph (1), by striking  a

			 rule under and all that follows through 6(b)(1)(B) and

			 inserting a rule or order under section 4, 5, 6, or 8, or title

			 V;

						(ii)in paragraph (3), in the first sentence, by

			 inserting , or title V after section 4, 5, 6, or

			 8; and

						(iii)in paragraph (4)(B)—

							(I)in the matter preceding clause (i), by

			 striking section 4 and all that follows through

			 6(b)(2) and inserting rule or order under section 4, 5,

			 6, or 8, or title V;

							(II)in clause (i), by striking a rule

			 under and all that follows through section 5(e) and

			 inserting a rule or order under section 4 or 5 or title V;

			 and

							(III)in clause (ii), by striking under

			 section 6 and all that follows through 6(b)(2) and

			 inserting or order under section 6 or 8 or title V.

							(15)Employment

			 effectsSection 24 of the

			 Toxic Substances Control Act (15 U.S.C. 2623) is amended—

					(A)by striking subsection (a) and inserting

			 the following:

						

							(a)In

				generalThe Administrator

				shall evaluate, on a continuing basis, the potential effects on employment

				(including reductions in employment or loss of employment from threatened plant

				closures) of each rule, order, and requirement under sections 4, 5, and 6, and

				title V.

							;

				and

					(B)in subsection (b)—

						(i)in paragraph (1), in the matter following

			 subparagraph (B), by striking a rule or order and all that

			 follows through section 5 or 6 and inserting a rule,

			 order, or requirement under section 4, 5, or 6, or title V; and

						(ii)in paragraph (2)(B)(ii), by striking

			 section 6(c)(3), and and inserting section 6(c)(3) and

			 title V; and.

						(16)Administration

			 of the ActSection 26(b)(1)

			 of the Toxic Substances Control Act (15 U.S.C. 2625(b)(1)) is amended by

			 inserting or title V after section 4 or 5 each

			 place it appears.

				(17)Development

			 and evaluation of test methodsSection 27(a) of the Toxic Substances

			 Control Act (15 U.S.C. 2626(a)) is amended by inserting or title

			 V after section 4 each place it appears.

				(18)Annual

			 reportSection 30 of the

			 Toxic Substances Control Act (15 U.S.C. 2629) is amended—

					(A)in paragraph (1), by inserting and

			 title V after section 4;

					(B)in paragraph (2)—

						(i)by inserting or title V

			 after section 5;

						(ii)by inserting or title V

			 after section 4; and

						(iii)by inserting or title V

			 after section 5(g); and

						(C)in paragraph (3), by inserting or

			 title V after section 6.

					(19)Table of

			 contentsThe table of

			 contents of the Toxic Substances Control Act (15 U.S.C. prec. 2601) is amended

			 by adding at the end the following:

					

						

							TITLE V—CHILD SAFE CHEMICALS

							Sec. 501. Manufacturer safety certifications.

							Sec. 502. Priority list of chemical substances for EPA safety

				determination.

							Sec. 503. EPA Safety determination for chemical

				substances.

							Sec. 504. Reduction of health hazards for children, workers,

				and consumers.

							Sec. 505. Animal testing alternatives.

							Sec. 506. Safer alternatives and green chemistry.

							Sec. 507. Interagency Science Advisory Board on Children’s

				Health and Toxic Substances.

							Sec. 508. Cooperation with international efforts.

							Sec. 509. Public access to information.

							Sec. 510. Confidential business information.

							Sec. 511. Relationship to other

				law.

						

						.

				

